Name: 2011/483/CFSP: Council Decision 2011/483/CFSP of 28Ã July 2011 amending and extending Decision 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces (EUTM Somalia)
 Type: Decision
 Subject Matter: Africa;  politics and public safety;  defence;  European construction;  employment
 Date Published: 2011-07-30

 30.7.2011 EN Official Journal of the European Union L 198/37 COUNCIL DECISION 2011/483/CFSP of 28 July 2011 amending and extending Decision 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28 and 43(2) thereof, Whereas: (1) On 15 February 2010, the Council adopted Decision 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces (1). (2) On 31 March 2010, the Council adopted Decision 2010/197/CFSP on the launch of a European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) (2). (3) On 20 July 2011, the Council approved the revised Crisis Management Concept for EUTM Somalia. (4) On 28 April 2011, in his report S/2011/277 to the Security Council, the United Nations Secretary-General (UNSG) noted the territorial gains and the progress in the security track, and mentioned the training provided by the EU. The UNSG recommends focusing on further development of the Somali security sector institutions and in particular recommends improving the Command and Control structures of the National Security Forces (NSF). (5) On 21 April 2011, the Chairperson of the African Union (AU) Commission submitted his report on the situation in Somalia to the Peace and Security Council. He highlighted the gains in the security domain and made a request for the continuation of the training support. (6) In his letter of 4 May 2011, to the High Representative of the Union for Foreign Affairs and Security Policy, the Prime Minister of Somalia, expressed the Somali Transitional Federal Governments (TFG) appreciation for the EUs support and reiterated the TFGs full commitment to building a Command and Control structure for the NSF, to protect the civilian population and to integrate different militias and clans forces into the NSF. (7) The TGFs appreciation was reiterated during the Joint Security Committee in Kampala on 23 June 2011. (8) During the Joint Consultative meeting of the AU PSC and the EU PSC held on 10 May 2011 in Addis Ababa, the AU expressed its satisfaction with the support provided by EUTM Somalia in the build-up to a professional and unified Somali NSF. (9) Ugandan Political and Military authorities have expressed their satisfaction with the partnership with the EU and the United States of America, and their willingness to continue the training. (10) In accordance with Article 5 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Denmark does not participate in the implementation of this Decision and therefore does not participate in the financing of this operation. (11) EUTM Somalia should be further extended, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/96/CFSP is hereby amended as follows: (1) in Article 1, paragraphs 1 and 2 are replaced by the following: 1. In order to continue contributing towards strengthening the Somali Transitional Federal Government (TFG) as a functioning government serving all Somali citizens, an EU military training mission (EUTM Somalia) shall contribute to the development of the Somali security sector through the provision of military training to the National Security Forces (NSF). Training will focus on developing Command and Control and specialised capabilities and on self-training capacities of the Somali NSF, with a view to transferring EU training expertise to local actors. EUTM Somalia will continue operating in close cooperation and coordination with other actors in the International Community, in particular the United Nations, AMISOM, and the United States of America and Uganda in line with agreed TFG requirements. 2. The EU military training carried out to that end shall continue to take place mainly in Uganda, in accordance with the political objective of the EU mission to contribute to the training of Somali security forces, as defined in the revised Crisis Management Concept approved by the Council on 20 July 2011. Elements of EUTM Somalia will also be based in Nairobi and Brussels.; (2) in Article 2, paragraph 1 is replaced by the following: 1. Colonel Michael BEARY is hereby appointed EU Mission Commander with effect from 9 August 2011.; (3) Article 10 is hereby amended as follows: (a) paragraph 2 is replaced by the following: 2. The financial reference amount for the common costs of the EU military mission for the period until 9 August 2011 shall be EUR 4,8 million. The percentage of the reference amount referred to in Article 32(3) of ATHENA shall be 60 %.; (b) the following paragraph is added: 3. The financial reference amount for the common costs of the EU military mission for the period starting on 9 August 2011 shall be EUR 4,8 million. The percentage of this reference amount referred to in Article 32(3) of ATHENA shall be 30 %.; (4) in Article 12, paragraph 2 is replaced by the following: 2. The EU military mission shall terminate in 2012 after two 6-month training periods and redeployment of the EU units and personnel to Europe.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 28 July 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 44, 19.2.2010, p. 16. (2) OJ L 87, 7.4.2010, p. 33.